Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8, 12 objected to because of the following informalities:  
Re Claim 2, Claim 2 recites the limitation "the at least one assistance parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 3, Claim 3 recites the limitation "the smallest codebook resolution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 4, Claim 4 recites the limitation "the smallest codebook resolution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 5, Claim 5 recites the limitation "the at least one assistance parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 6, Claim 6 recites the limitation "the smallest codebook resolution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 7, Claim 7 recites the limitation "the smallest codebook resolution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 12, Claim 12 recites the limitation "the digital precoder feedback" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0301454 A1) (Seol herein after) in view of Nammi (US 8908747 B2).

Re Claim 1, Seol discloses a method for a mmWave user terminal capable of analog beamforming and digital beamforming (hybrid beamforming, mmWave communication, [0013]-[0016]), the method comprising: 

measuring, using the received downlink reference signal, an effective channel based on the analog beamforming setting (MS measures the channels of the respective analog beams from the reference signal, [0076]); 
receiving, from the access node, an assistance parameter indicating a target performance threshold (Tx/Rx analog beam selection based on specific beam selection metric and/or threshold in indicated to all MSs by the BS, [0077]);
determining a digital precoder codebook resolution for the performance threshold using the measured effective channel (MS estimates optimum MIMO rank, optimum MIMO precoder for digital beamforming of the BS using the estimated effective channel matrix, [0082]); and 
sending the determined digital precoder codebook resolution to the access node (MS select digital precoder or codebook and report to BS as analog feedback, [0087]).
Seol teaches the claimed invention except explicitly teaches determining a minimum digital precoder codebook resolution for the performance threshold using the measured effective channel.
However, Nammi discloses a method and apparatus for MIMO communication comprising determining a minimum digital precoder codebook resolution for the performance threshold using the measured effective channel (If the speed of the mobile terminal 110 e.g. as indicated by the Doppler metric does exceed the predetermined threshold, the mobile terminal 110 utilizes a reduced-size codebook which excludes the precoder elements for at least transmission rank-N to determine the recommended transmission rank and precoder matrix, column 4 lines 8-63).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Nammi, in order to improve the utilization of computation resources.


Re Claim 2, the combined teachings disclose the method of claim 1, Seol discloses wherein the at least one assistance parameter comprises a performance improvement threshold (PIT) (threshold indicated to all MSs, [0007]).

Re Claim 5, the combined teachings disclose the method of claim 1, Seol discloses wherein the at least one assistance parameter comprises an absolute performance threshold (APT) (threshold indicated to all MSs, [0007]).

Re Claim 9, the combined teachings disclose the method of claim 1, except explicitly teach wherein the assistance parameter is received in a radio resource control reconfiguration message from the access node.
However, it is known in the art for 3GPP communication system, parameter is communicated between BS and MS through RRC (Seol discloses 3GPP LTE in [0047]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to perform the function of wherein 

Re Claim 10, the combined teachings disclose the method of claim 1, except explicitly teach wherein the determined minimum digital precoder codebook resolution indicates that digital precoder feedback is deactivated by the user terminal.
It would have been an obvious matter of design choice to perform the function of wherein the determined minimum digital precoder codebook resolution indicates that digital precoder feedback is deactivated by the user terminal, since applicant has not disclosed that activation of digital precoder feedback by the user terminal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the indication indicates digital precoder feedback is activated by the user terminal.

Re Claim 11, the combined teachings disclose the method of claim 1, Seol discloses further comprising receiving at the user terminal from the access node a subsequent downlink data transmission using the determined minimum digital precoder codebook resolution sent to the access node (BS perform scheduling from hybrid beamforming by combining the feedback information for digital beamforming received, [0111]).

Re Claim 15, Seol discloses a user terminal comprising a processor and a non-transitory computer-readable storage medium storing instructions operative, when executed on the processor (processor, [0142]), to perform functions including: 
receiving, from an access node, a downlink reference signal using an analog beamforming setting (BS transmits CSI-RS in each analog beam to MS, [0074]); 

receiving, from the access node, an assistance parameter relating to an achievable performance gain using digital precoding (Tx/Rx analog beam selection based on specific beam selection metric and/or threshold in indicated to all MSs by the BS, [0077]); 
determining, based on the measured effective channel and the received assistance parameter, a digital precoder codebook resolution (MS estimates optimum MIMO rank, optimum MIMO precoder for digital beamforming of the BS using the estimated effective channel matrix, [0082]); and 
sending the determined digital precoder codebook resolution to the access node (MS select digital precoder or codebook and report to BS as analog feedback, [0087]).
Seol teaches the claimed invention except explicitly teaches determining a minimum digital precoder codebook resolution for the performance threshold using the measured effective channel.
However, Nammi discloses a method and apparatus for MIMO communication comprising determining a minimum digital precoder codebook resolution for the performance threshold using the measured effective channel (If the speed of the mobile terminal 110 e.g. as indicated by the Doppler metric does exceed the predetermined threshold, the mobile terminal 110 utilizes a reduced-size codebook which excludes the precoder elements for at least transmission rank-N to determine the recommended transmission rank and precoder matrix, column 4 lines 8-63).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Nammi, in order to improve the utilization of computation resources.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0301454 A1) (Seol herein after) and Nammi (US 8908747 B2), further in view of Koivisto et al. (US 2013/0010880 A1) (Koivisto herein after).

Re Claim 14, the combined teachings disclose the method of claim 1, except wherein the determined minimum digital precoder codebook resolution is a codebook resolution of one of (i) a short-term precoder component and (ii) a long-term precoder component.
However, Koivisto discloses a MIMO communication system wherein the determined minimum digital precoder codebook resolution is a codebook resolution of one of (i) a short-term precoder component and (ii) a long-term precoder component (eNB receives index related to the wide-band long-term precoder and an index related to the sub-band short-term precoder, [0105]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Koivisto, in order to improve the MIMO information feedback framework.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings . 

Allowable Subject Matter
Claims 3-4, 6-8, 12-13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KENNETH T LAM/Primary Examiner, Art Unit 2631